DETAILED ACTION
Non-Final rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 20, Claim is rejected under 35 USC § 101 because it is directed to non-statutory subject matter.  
The descriptions or expressions of the computer-readable program product is not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed program product  do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized.  In contrast, a claimed a non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory.  Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions.  
Allowable Subject Matter
Claims 1-19 are allowable. 
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of claims 1 and 12 would be allowable because the closest prior art (see attached PTO-892 & IDS) fails to disclose or render obvious the limitations of identifying a user labeled abnormal time period that includes at least one anomaly event; determining a multi-variate time series segment of multivariate time series data that occurs before the user labeled abnormal time period; treating, by a processor device, the multi-variate time series segment to include precursor symptoms of the at least one anomaly event; determining instance sections from the multi-variate time series segment; determining at least one precursor feature vector associated with the at least one anomaly event for at least one of the instance sections based on long short-term memory (LSTM); and dispatching predictive maintenance based on the at least one precursor feature vector, as recited on claims 1 and 12.
Remaining claims are also allowable due to dependent on allowable claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Yang et al. (US 2021/0003974) disclose an example of a long short-term memory (LSTM) based deep learning prediction model. Where the input training features (defined below) are fed into an LSTM network with the solutions from the 
b) Lumezanu et al. (US 2020/0364563) discloses multivariate time series classification models and more particularly to systems and methods for updating multivariate time series classification models using landmarks.
c) Hetherignton et al. (US 2020/0097810) disclose Point based anomalies: individual data points that fall outside of the range of expected data for a given point in time.   Level-shift anomalies: when the mean or variance of new data points deviates from the mean or variance of the normal behavior.   Contextual or seasonal based anomalies: when differences in specific points, means, variance, or other properties of the time-series may be expected or anomalous given the current context or time period.  Collective anomalies: when a collection of different data points indicates a deviation from the normal behavior at a specific time.
d) Shah et al. (US 2019/0354826) disclose neural networks, and more specifically, to dynamic discovery of dependencies among multivariate time series data with deep neural networks using artificial intelligence technology.
e) Feng et al. (Multi-level Anomaly Detection in Industrial Control Systems via Package Signatures and LSTM networks, IEEE 2017).
f)  Nanduri et al. (Anomaly detection in aircraft data using recurrent neural networks (rnn), 2016)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864